Title: Stael de Holstein to the American Commissioners, 5 October 1784
From: Staël de Holstein, Eric Magnus, Baron de
To: American Commissioners



Messieurs
à Paris ce 5 Octobre 1784

J’ai eu L’honneur de repondre préallablement au Secretaire de La Commission pour les Traités des Etats Unis de L’Amerique, Monsr. Humphries, en recevant La Lettre que Messrs. Les Ministre Plenipotentiaires m’ont fait L’honneur de m’ecrire, que je ne manquerai pas de La mettre Sous les yeux du Roi, mais que je Souhaitois pour gagner du temps d’etre mis dans le cas de pouvoir d’abord communiquer à Sa Majté. quelques notions Sur les additions qu’on auroit à proposer de la part des Etats Unis.
Supposant Messieurs que Vous entriez dans cette idée, je n’ai pas du tarder de Vous informer qu’un Courier Suedois retourne d’içi dans une couple de jours, par lequel on aura une occasion Sure d’envoyer des papiers relativement à cette affaire.
J’ai L’honneur d’etre avec une consideration très distinguée Messieurs Votre tres humble et tres Obeisant Serviteur

E: M. Stael de Holstein

